Case 3:19-cv-00637-MAS-LHG Document 44-3 Filed 01/07/21 Page 1 of 4 PageID: 452




                             Exhibit C
Case 3:19-cv-00637-MAS-LHG
  Case 3:19-cv-00637-MAS-LHGDocument 44-3
                              Document    Filed01/18/19
                                       5 Filed  01/07/21 Page
                                                          Page12ofof34PageID:
                                                                       PageID:27
                                                                               453
Case 3:19-cv-00637-MAS-LHG
  Case 3:19-cv-00637-MAS-LHGDocument 44-3
                              Document    Filed01/18/19
                                       5 Filed  01/07/21 Page
                                                          Page23ofof34PageID:
                                                                       PageID:28
                                                                               454
Case 3:19-cv-00637-MAS-LHG
  Case 3:19-cv-00637-MAS-LHGDocument 44-3
                              Document    Filed01/18/19
                                       5 Filed  01/07/21 Page
                                                          Page34ofof34PageID:
                                                                       PageID:29
                                                                               455
